IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 2, 2009
                                     No. 09-50113
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOSE GORGONIO RIVERA-CORRAL

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:08-CR-2937-ALL


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Gorgonio Rivera-Corral appeals from his conviction of attempted
illegal reentry, for which he was sentenced to 70 months of imprisonment.
Rivera-Corral contends solely that his sentence was unreasonable because the
district court failed to take into account certain factors when determining the
sentence.
       Rivera-Corral has not shown any procedural error by the district court
when determining his sentence. See Gall v. United States, 128 S. Ct. 586, 597

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-50113

(2007). Nor has he rebutted the presumption of reasonableness given to his
sentence within the appropriate guideline sentencing range. See United States
v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      AFFIRMED.




                                       2